Citation Nr: 1615065	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  11-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for dry eye syndrome, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for essential tremors, to include as due to herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes or coronary artery disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1965 to September 1967, to include a tour of combat duty in Vietnam.

These matters come before the Board of Veteran's Appeals (Board) on appeal from March 2010 and September 2010 rating decisions by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran testified at a May 2015 hearing held before the undersigned Veterans Law Judge via videoconference from the RO; a transcript of the hearing is associated with the claims file.

In July 2015, the Board issued a decision dismissing a number of appeals following withdrawal of the appeals at the hearing, reopening two previously denied claims, and granting service connection for a skin condition.  These matters are now final, and are no longer before the Board; the remaining issues on appeal, listed above, were remanded for further development.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a skin condition or conditions other than the fungal infection addressed in July 2015 has been raised by the record, particularly at the May 2015 hearing when the Veteran described manifestations of skin problems on other parts of the body and reflective of other potential diagnoses.  The Agency of Original Jurisdiction (AOJ) noted the referral, but does not yet appear to have taken any action on the claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As is noted above, the Board in July 2015 remanded the remaining appellate issues to the AOJ for further development.  The Appeals Management Center (AMC) which received the file took action to implement the grant of service connection for a fungal skin infection awarded by the Board, and the RO separately took action on a number of increased rating claims submitted by the Veteran.

No action was taken by either office, however, to undertake any of the development ordered by the Board.  Review of VA's corporate record shows that the AMC reviewed the file and took affirmative action to return the file to the Board's jurisdiction, and so it appears that the inaction is more than an administrative error; the directed development was somehow missed.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As none of the directed actions have been accomplished, the July 2015 remand is reissued:

Remand is required with regard to the remaining issues on appeal, to ensure compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that a VA examination was afforded the Veteran in April 2010, and several addenda to the examination report were subsequently requested and generated.  However, the opinions expressed and rationales offered are inadequate for adjudication purposes.  The examiner switched opinions without clear reasoning, offered disjointed or irrelevant rationales, appears to have not fully reviewed the record, and did not consistently address all necessary theories of entitlement.  The examination has no probative value.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Dry Eyes

The Veteran contends that his dry eye syndrome is caused or aggravated by service-connected diabetes.  The April 2010 examiner offered a negative opinion, but the offered rationale is not adequate.  Listing potential causes for dry eye, including some clearly inapplicable to the Veteran (menopause, e.g.) does not eliminate service or a service-connected disability from consideration as a contributor to the disability.  On remand, a new examination and well-reasoned rationale are necessary.




Lower Extremity Peripheral Neuropathies

In January 2010, objective testing showed no peripheral neuropathy of the lower extremities, despite consistent subjective complaints of symptomatology.  Since that time, VA treatment records continue to show such as a diagnosis, and more importantly reflect ongoing treatment for neuropathy with medications such as gabapentin.  This inconsistency must be addressed by a new examination on remand.

Essential Tremor

The Veteran has maintained that his diagnosed essential tremor is actually Parkinson's Disease.  However, this possibility has been foreclosed repeatedly by doctors.  The April 2010 VA examiner did address whether a non-Parkinsonian tremor could be related to service, an opined negatively, but reasoned that unless a genetic mutation is shown, the cause of essential tremor "isn't clear."  This fails to address the likelihood of a relationship to service, to include exposure to herbicides.  for example, the Board cannot determine if chemical exposures or certain medications may have causal roles, or how large such roles may be.  A new examination and clear statement of nexus opinion with rationale are required on remand.

Hypertension

The Veteran currently alleges that diagnosed hypertension was caused or aggravated by service-connected diabetes.  The April 2010 examiner initially opined that diabetes and/or CAD did cause the hypertension.  When it was pointed out that hypertension had pre-dated diabetes and CAD by at least a decade, the examiner instead opined that hypertension had been aggravated.  She also opined that almost every other diagnosis currently carried by the Veteran contributed to hypertension.  The rationales she offered were inadequate, citing a "metabolic syndrome" it was not established the Veteran actually had, and relying on a link between diabetes and CAD to leap to a connection between diabetes and hypertension.  The underpinnings for this leap are unclear; she reports a loss of elasticity of blood vessels and blockage of coronary arteries, but by regulation VA recognizes that ischemic heart disease does not include hypertension.  38 C.F.R. § 3.309(e).

The Board would note that it is a generally accepted medical principle that there is no direct link between diabetes and hypertension; instead diabetes impairs kidney function, and this in turn causes hypertension.  The examiner failed to address the fact that kidney function was found to be normal.  

Therefore, a new examination by a different examiner is necessary, which considers a fully accurate record and offers a rational and supported opinion on any relationship between hypertension and service.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated treatment records from the VA medical center in Chillicothe, Ohio, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of February 2015 to the present.

2.  Schedule the Veteran for VA peripheral nerves and Parkinson's Disease examinations.  The claims folder must be reviewed in conjunction with the examinations; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

a)  The examiner must perform appropriate testing, such as EMG or NCV tests, to determine whether a diagnosis of peripheral neuropathy is warranted. 


b)  The examiner must opine whether it is at least as likely as not that any diagnosed peripheral neuropathy is caused or aggravated by service or a service-connected disability, particularly diabetes.

c)  The examiner must opine whether it is at least as likely as not that diagnosed essential tremor is caused or aggravated by service or a service-connected disability.  Any role of herbicide exposure must be specifically discussed.

3.  Schedule the Veteran for a VA eye examination.  The claims folder must be reviewed in conjunction with the examinations; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must opine as to whether it is at least as likely as not that currently diagnosed dry eye syndrome is caused or aggravated by service or a service-connected disability.  Diabetes must be specifically discussed.

4.  Schedule the Veteran for a VA hypertension examination.  The claims folder must be reviewed in conjunction with the examinations; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must opine as to whether it is at least as likely as not that currently diagnosed hypertension was caused or aggravated by service or a service-connected disability.  The role, if any, if diabetes and CAD in aggravation should be specifically addressed.


5.  A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




